PER CURIAM.
Appellant/Dr. Schreiber appeals from a directed verdict finding that there was no evidence from which a jury could conclude that he was engaged in the active practice of dentistry on the date he was injured. We affirm.
The relevant portion of the insurance policy provides that coverage will terminate on “the date the insured retires or ceases to be actively engaged in the duties of his profession or occupation.” Appellant sold his den*1123tistry practice in New York in December, 1975, and moved to Florida, where he was injured in January 1977. Although he may have intended to return to New York and resume the practice of dentistry at some point in the future, it is undisputed that he was not actively engaged in the practice of dentistry on the date of his accident. Thus, as a matter of law, appellant was not entitled to coverage under the terms of the disability policy.
AFFIRMED.
ANSTEAD, GLICKSTEIN and HURLEY, JJ., concur.